Citation Nr: 1044694	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  03-34 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2000, 
for the grant of service connection for loss of use of the lower 
extremities secondary to 
service-connected degenerative disc disease (DDD) and strain of 
the lumbosacral spine.

2.  Entitlement to an effective date earlier than June 30, 2000, 
for the grant of special monthly compensation (SMC) based on loss 
of use of the feet.

3.  Entitlement to an effective date earlier than October 21, 
2008, for the grant of a temporary total (i.e., 100 percent) 
convalescent rating for impotence under the provisions of 
38 C.F.R. § 4.30.

4.  Entitlement to an effective date earlier than October 21, 
2008, for the grant of a higher level of SMC based on the need 
for aid and attendance with an additional service-connected 
disability independently rated with a 100 percent evaluation and 
receipt of SMC based on loss of use of a creative organ.




REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1957 to 
January 1960 and additional service in October and November 1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Philadelphia, Pennsylvania.

In pertinent part, the procedural history of this case shows that 
a March 1964 rating decision granted service connection for low 
back strain, initially evaluated as 0-percent disabling (i.e., 
noncompensable).  The rating was subsequently increased to 10 
percent and then in March 1965 to 20 percent.  An even more 
recent December 1993 decision again increased the rating - this 
time to 40 percent effective April 12, 1993.  In response to that 
rating increase, the Veteran filed a notice of disagreement (NOD) 
in January 1994 contesting the effective date assigned for that 
higher rating.  A December 1994 decision denied his claim for a 
total disability rating based on individual unemployability 
(TDIU), but granted a higher 60 percent rating for his low back 
disability effective April 12, 1993, in the process 
recharacterizing the disability as DDD of the lumbosacral spine.  
That in turn mooted the claim for an earlier effective date for 
the prior 40 percent rating as, in response, later in December 
1994, he filed another NOD - this time contesting the denial of 
a TDIU and not granting an even higher 100 percent schedular 
rating for his low back disability.  The RO sent him a statement 
of the case (SOC) in January 1995 concerning these issues, and he 
then perfected his appeal to the Board later in January 1995 by 
filing a timely substantive appeal (VA Form 9).  38 C.F.R. 
§ 20.000.  After testifying at an April 1995 RO hearing, the RO 
sent him a supplemental SOC (SSOC) in May 1995 again addressing 
these issues.

In August 1998, the RO confirmed and continued the 60 percent 
rating for the low back disability and the denial of a TDIU.  The 
RO also determined the Veteran was ineligible for specially 
adapted housing, special home adaptation, or automobile and 
adaptive equipment or adaptive equipment only.  And although the 
RO also denied service connection for residuals of a cervical 
laminectomy and fusion, as well as a temporary total convalescent 
rating under the provisions of 38 C.F.R. § 4.30 ("paragraph 
30"), the NOD submitted in response concerning these additional 
claims was later withdrawn in December 2000 insofar as these two 
specific issues.

A June 2000 decision continued the 60 percent rating for the low 
back disability and found there was no clear and unmistakable 
error (CUE) in the December 1994 decision granting service 
connection for DDD of the lumbosacral spine and rating the 
disability under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293, 
for intervertebral disc syndrome (IVDS), instead of under DC 5295 
for lumbosacral strain.  And, thus, severance of service 
connection for DDD of the lumbosacral spine was not warranted.



A December 2000 decision granted a TDIU effective July 1, 1997, 
and granted service connection for impotence and assigned a 
noncompensable rating.  Also noted was entitlement to SMC under 
38 U.S.C. § 1114(k) and 38 C.F.R. § 3.350(a) on account of loss 
of use (LOU) of a creative organ, retroactively effective from 
April 12, 1995.

In September 2001 the RO also granted service connection for loss 
of use of the lower extremities, secondary to the service-
connected lumbosacral DDD, and assigned a 100 percent rating as 
of June 30, 2000.  As well, the RO granted SMC under 38 U.S.C. § 
1114(l) and 38 C.F.R. § 3.350(b) based on loss of use of the feet 
as of June 30, 2000.

In a June 2002 NOD, the Veteran disagreed with the denial of SMC 
based on the need for the regular aid and attendance (A&A) of 
another person or by reason of being housebound (HB).  He also 
contested the effective dates concerning all of the awards in the 
September 2001 decision.

In August 2004 the Board remanded the Veteran's claims for an 
increased rating for DDD of the lumbosacral spine, for earlier 
effective dates for the grant of secondary service connection for 
loss of use of the lower extremities, and for SMC for loss of use 
of the lower extremities.

The Board issued a decision in March 2007 denying the claim for 
an increased rating for DDD and strain of the lumbosacral spine, 
and then remanding to have the Director of VA's Compensation and 
Pension Service or the Under Secretary for Benefits consider 
whether the Veteran was entitled to an extra-schedular rating.  
The Board also remanded the earlier effective date claims to the 
RO via the Appeals Management Center (AMC) for proper procedural 
due process, including providing notice required by the Veterans 
Claims Assistance Act (VCAA).

In June 2008 the Director of VA's Compensation and Pension 
Service determined the Veteran was not entitled to an extra-
schedular evaluation for the DDD and strain of the lumbosacral 
spine.

In the interim, the Veteran had appealed the claim for a rating 
higher than 60 percent for the DDD and strain of the lumbosacral 
spine to the United States Court of Appeals for Veterans Claims 
(Court/CAVC).  In early August 2008, the Veteran's attorney and 
VA's Office of General Counsel - representing the Secretary, 
filed a joint motion asking the Court to vacate the Board's 
decision and remand the case for further development and 
readjudication in compliance with directives specified.  The 
Court granted the joint motion in an order issued later in 
August 2008, and thereafter returned the case to the Board for 
compliance with the directives specified.

The Veteran temporarily withdrew his claims for service 
connection for disability of the cervical spine and for a 
temporary total rating under § 4.30 based on the need for 
convalescence.  38 C.F.R. § 20.204.  Also, his claims for a TDIU, 
specially adapted housing, and for automotive and adaptive 
equipment were granted and, therefore, are no longer at issue.

Thus, the remaining claims on appeal at the time were for a 
rating higher than 60 percent for the DDD and strain of the 
lumbosacral spine and for earlier effective dates for the grant 
of secondary service connection for loss of use of the lower 
extremities and for SMC for loss of use of the feet.

Of these remaining claims, in April 2009 the Board remanded the 
claim for a rating higher than 60 percent for the low back 
disability for further development and consideration.  However, 
the Board went ahead and decided the claims for earlier effective 
dates - denying these other claims.  In response, the Veteran 
again appealed to the Court.

In a May 2009 decision since issued, the RO granted a temporary 
100 percent convalescent rating for impotence under the 
provisions of 38 C.F.R. § 4.30, effective from October 21, 2008 
to December 1, 2008, whereupon the prior 0 percent rating 
resumed.  The RO also granted and a higher level of SMC based on 
the need for aid and attendance, with an additional service-
connected disability independently rated with a 100 percent 
evaluation, and SMC based on loss of use of a creative organ from 
October 21, 2008, to December 1, 2008.

In June 2009, the RO issued another decision confirming and 
continuing the 0 percent rating in effect for the impotence since 
its resumption as of December 1, 2008.  The RO additionally 
determined that new and material evidence had not been submitted 
to reopen the claim for cervical laminectomy and fusion.

In July 2009 the Veteran filed another NOD, this time contesting 
the effective dates assigned for the temporary total convalescent 
rating for his impotence and the higher level of SMC based on the 
need for aid and attendance, with an additional service-connected 
disability independently rated with a 100 percent evaluation, 
and receipt of SMC based on loss of use of a creative organ.  He 
has not been provided a SOC concerning these other claims, 
however, or given an opportunity to perfect an appeal to the 
Board regarding these other claims by also, in response, 
submitting a timely substantive appeal (VA Form 9 or equivalent 
statement).  38 C.F.R. § 20.200.  So the Board is remanding these 
other claims to the RO, rather than merely referring them there.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Also, in a February 2010 order granting a joint motion filed that 
same month, the Court vacated the Board's April 2009 decision - 
to the extent it had denied earlier effective dates for the grant 
of service connection for loss of use of the lower extremities 
secondary to the service-connected DDD and strain of the 
lumbosacral spine and SMC based on loss of use of the feet.  The 
Court remanded these claims to the Board for readjudication in 
compliance with directives specified in the joint motion.  So 
these claims are again before the Board.

The RO, however, has not completed the remand development of the 
remaining claim for a rating higher than 60 percent for the DDD 
and strain of the lumbosacral spine.  So the Board will not 
further address this other claim in this decision.




FINDINGS OF FACT

1.  In April 1993, the RO received the Veteran's claim (on VA 
Form 21-4138) for a higher rating for his low back disability; 
when filing that claim for an increase in the rating for this 
disability, he referred to his original back injury in service in 
1962 and, as evidence he had been experiencing a worsening of 
this condition in more recent years, cited a visit to a local 
Ambulatory Outpatient Clinic in Philadelphia in February 1991 and 
three months later (so in both instances more than one year prior 
to his then current claim for a higher rating).  He did not state 
either explicitly or implicitly his additional entitlement to 
service connection for loss of use of his lower extremities 
secondary to this service-connected low back disability or his 
entitlement to SMC for loss of use of his feet.

2.  Instead, he began referring to problems with his lower 
extremities secondary to his service-connected low back 
disability in July 1993, and he was prescribed crutches the same 
month.

3.  However, it is not shown that he met the criteria for loss of 
use of his feet or that his lower extremity disability could be 
considered a separate disability, in addition to or apart from 
his low back disability, until a private medical examination on 
August 8, 1996.

CONCLUSIONS OF LAW

1.  An effective date of August 8, 1996, which is the date that 
entitlement arose, is the earliest date assignable for the grant 
of service connection for loss of use of the lower extremities 
secondary to the service-connected DDD and strain of the 
lumbosacral spine.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2010).

2.  This also is the earliest effective date assignable for the 
grant of SMC for loss of use of the feet.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
underlying merits, providing governing VA laws and regulations, 
precedent cases, the factual background, and an analysis.

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating 
these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Proper notice from VA must inform the Veteran of any information 
and medical or lay evidence not of record:  (1) that is necessary 
to substantiate the claims; (2) that VA will obtain and assist 
him in obtaining; and (3) that he is expected to provide.  See 
38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate 
the requirement that VA also request that he submit any evidence 
in his possession that might substantiate his claims.  See 73 FR 
23353 (Apr. 30, 2008).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a SOC or SSOC, such that 
the intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id. 



The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the Veteran, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, pursuant to the Board's March 2007 remand 
directive, a letter satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in June 2007.  
That letter, as required by Huston v. Principi, 17 Vet. App. 195 
(2003):  (1) informed him of the information and evidence not 
then of record that was necessary to substantiate his claims for 
earlier effective dates for secondary service connection and SMC 
for LOU - including the need to have evidence of earlier-filed 
claims for these benefits; (2) informed him of the information 
and evidence VA would obtain and assist him in obtaining; and (3) 
informed him of the 


information and evidence he was expected to provide.  He also was 
advised of the downstream disability rating and effective date 
elements of claims.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And as for the duty to assist, the RO obtained the Veteran's VA 
and private medical records and all other records identified as 
pertinent to the claims.  The claims at issue, for an earlier 
effective date, do not generally meet the statutory and 
regulatory requirements for a VA examination and/or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C); 38 C.F.R. § 
3.159(c)(4)(A)-(C).  In Chotta v. Peake, 22 Vet. App. 80, 84-
85(2008), the Court acknowledged however that VA nonetheless may 
need to obtain a "retrospective" medical opinion, so after the 
fact, to determine the etiology or severity of a disability in 
years past.  In this particular case at hand, though, resolution 
of this appeal ultimately turns on when the Veteran filed his 
claims.  Thus, as there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

II.  Earlier Effective Date Claims

As already noted, service connection for low back strain was 
granted in a March 1964 rating decision.  A noncompensable rating 
initially was assigned, which subsequently was increased to 10 
percent and then in March 1965 to 20 percent.  In December 1993, 
the rating was increased to 40 percent, effective April 12, 1993.

In December 1994, a still higher 60 percent rating was assigned 
- also retroactively effective from April 12, 1993.  The 
disability also was recharacterized as DDD of the lumbosacral 
spine.  

In a statement received on June 30, 2000, the Veteran, among 
other things, additionally claimed entitlement to SMC for loss of 
use of his legs due to his service-connected low back disability.

In September 2001 the RO granted service connection for loss of 
use of the lower extremities secondary to the service-connected 
lumbosacral DDD and assigned a 100 percent rating as of June 30, 
2000, on the premise that this was the date of receipt of this 
additional claim.  As well, the RO granted SMC under 38 U.S.C. § 
1114(l) and 38 C.F.R. § 3.350(b) for loss of use of the feet, 
also effective as of June 30, 2000.

The Veteran claims that, as early as August 1993, he had lost all 
use of his lower extremities (legs and feet), as evidenced by his 
VA treatment records.  So he is requesting an earlier effective 
date back to that prior point in time.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or an 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).



Service connection also may be granted on a secondary basis - 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected disability has 
chronically (meaning permanently) aggravated the condition in 
question, but in that instance compensation is limited to the 
degree of disability (and only that degree) over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, the effective date of an award of a claim is the date 
of receipt of the claim application or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  If, however, a claim for disability compensation was 
received within one year after separation from service, 
the effective date of entitlement is the day following 
separation; otherwise, at the earliest, it is the date of receipt 
of the eventual claim.  38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the Department.  38 U.S.C.A. § 
5101(a).  A claim is a formal or an informal communication in 
writing requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  See 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  Any 
communication or action indicating intent to apply for VA 
benefits from a claimant or representative may be considered an 
informal claim.  An informal claim, however, must identify the 
benefit sought.  38 C.F.R. § 3.155(a).

In certain instances, the date of outpatient or hospital 
treatment or date of admission to a VA or uniformed services 
hospital will be accepted as the date of receipt of an informal 
claim.  38 C.F.R. § 3.157.  However, a report of medical 
evaluation or treatment cannot serve as an implied claim for 
service connection, instead, only as an implied claim for an 
increased rating for a disability already service connected.  Id.

Moreover, VA is not required to anticipate any potential claim 
for a particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert 
v. Brown, 7 Vet. App. 352, 356-57 (1995).

The February 2010 joint motion directs the Board to consider the 
decision of Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007), to 
determine whether there were pending, unadjudicated, claims for 
secondary service connection for loss of use of the lower 
extremities and for SMC for loss of use of the feet prior to June 
30, 2000.  In Ingram, the Court indicated a claimant's 
identification of the benefit sought does not require any 
technical precision.  Ingram at 256-57 ("It is the pro se 
claimant who knows what symptoms he is experiencing and that are 
causing him disability, .... [and] it is the Secretary who knows 
the provisions of Title 38 and can evaluate whether there is a 
potential under the law to compensate an averred disability based 
on a sympathetic reading of the material in a pro se 
submission.").  A claimant may satisfy this requirement by 
referring to a body part or system that is disabled or by 
describing symptoms of the disability.  Brokowski v. Shinseki, 23 
Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (stating that, when determining the scope of a claim, 
the Board must consider "the claimant's description of the claim, 
the symptoms the claimant describes, and the information the 
claimant submits or that the Secretary obtains in support of that 
claim").  See, too, 38 C.F.R. § 3.159(c)(3).  Therefore, 
the Board will review his statements and medical history since 
1993.

The Veteran filed a claim for an increased rating for his low 
back disability in April 1993.  In his statement in support of 
claim (VA Form 21-4138), he indicated that his condition had 
worsened.  He added that he had purchased an adjustable bed and 
back brace.  VA outpatient record in May 1993 shows complaints of 
back pain.  

During a VA examination in July 1993, the Veteran reported 
experiencing radiating pain into each leg.  He indicated that his 
left leg had given away at least 3 times.  He said that he could 
barely walk due to his pain.  A VA outpatient record dated in 
July 1993 shows he was given crutches.  VA nerve conduction 
velocity (NCV) testing and electromyograph (EMG) study in August 
1993 revealed sensory motor peripheral polyneuropathy, 
demyelinating in nature, affecting his lower extremities.

Primarily as a result of these findings, in December 1993 the 
rating for the low back disability was increased to 40 percent, 
effective from the April 1993 claim for a higher rating.  Under 
the version of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295 then 
in effect, this was the highest possible rating for a low back 
(lumbosacral) strain.  And even assuming the Veteran also had 
DDD, or early indications of it with associated lower extremity 
peripheral polyneuropathy, demyelinating in nature, this was 
rated collectively under the version of DC 5293 then in effect as 
intervertebral disc syndrome (IVDS).  The rating for it was 
determined by whether it was considered "mild, moderate, severe 
or pronounced."

In another VA Form 21-4138, received at the RO in March 1994, the 
Veteran described his medical treatment and symptoms.  He noted 
that he had received additional treatment, as well as diagnostic 
testing, concerning his low back pain.  The results of that 
diagnostic testing had confirmed there was nerve impairment.

In April 1994, the Veteran noted his disagreement with the 
December 1993 rating decision, indicating he continued to receive 
VA physical therapy for his low back disability.

During a subsequent VA examination in July 1994, the Veteran 
continued to complain of increased lower extremity weakness.  He 
questioned whether he would become wheelchair bound.  On 
neurology examination it was noted that he walked on crutches.  
There was obvious weakness in his left leg; movement of this leg 
was limited due to his back pain.  The examiner was unable to 
elicit a knee or ankle jerk.  

During his April 1995 hearing, the Veteran testified that he was 
totally reliant on crutches to get around.



VA outpatient records dated as late as 1996 show the Veteran's 
complaints of lower extremity weakness and pain persisted.  A 
private medical record dated August 8, 1996, shows he complained 
of increased back and left leg pain.  He mentioned that walking 
increased his back and leg pain.  On examination, the examiner 
observed the Veteran ambulated very awkwardly with his crutches.  
It was also noted that he was unable to stand without holding on 
for balance.

In December 1997, the Veteran indicated that he was hospitalized 
in a VA nursing home (rehabilitation center) as result of surgery 
for his back.

During a VA examination in May 2000, the examiner opined, in 
pertinent part, that the Veteran's lumbosacral spine disability 
had increased to a point where he was wheelchair bound.

In January 2001, following a September 2000 medical examination 
addressing other related low back pathology, a VA clinician 
confirmed the Veteran's lower leg pathology was the result of the 
DDD affecting his lumbar spine; his inability to ambulate was 
also addressed in a statement.

In considering the Veteran's statements, the Board finds that his 
April 1993 claim for an increased rating for his low back 
disability made no reference to additional, associated, 
impairment involving his legs and/or feet.  However, not very 
long thereafter, during his July 1993 VA examination, he began 
referring  to weakness in his lower extremities.  Moreover, the 
NCV and EMG studies contemporaneously performed in August 1993 
revealed evidence of sensory motor peripheral polyneuropathy, 
demyelinating in nature, affecting his lower extremities.

So it is reasonable to say the Veteran's statements during his 
July 1993 VA examination, later substantiated by the August 1993 
NCV and EMG findings, were tantamount to an informal claim for 
SMC.  But see, too, Ellington v. Nicholson, 22 Vet. App. 141 
(2007) (In the absence of a sufficient manifestation of an intent 
to apply for benefits for a particular disease or injury, 
a document providing medical information in and of itself is not 
an informal claim for VA benefits.).

Significantly, however, in considering a claim for an earlier 
effective date, the Board must also consider additional dates.  
SMC, by definition, is a type of increased (i.e., "special") 
compensation.  So claims for earlier effective dates for SMC are 
treated analogously to claims for earlier effective dates for 
increased ratings.  Thus, determining an appropriate effective 
date under the governing regulations involves an analysis of the 
evidence to determine:  (1) when a claim for an increased rating 
was received and, if possible, (2) when the increase in 
disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126 (1997), the Court 
elaborated on the three possible effective dates that may be 
assigned depending on the facts of the case:

(1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to 
have occurred (date entitlement arose) (38 C.F.R. § 
3.400(o)(1));

(2) if an increase in disability precedes the claim by 
a year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

SMC is a special statutory award, in addition to awards based on 
the schedular evaluations provided by the diagnostic codes in 
VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing allowance, 
are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. 
§§ 3.350 and 3.352.

SMC is payable at a specified rate if a Veteran, as the result of 
service-connected disability, has suffered the anatomical loss or 
loss of use of one foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 
3.350(a).

Loss of use of a hand or a foot, for the purpose of SMC, will be 
held to exist when no effective function remains other than that 
which would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case of 
the hand, or of balance and propulsion, etc., in the case of the 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  Extremely unfavorable complete ankylosis of the 
knee, or complete ankylosis of two major joints of an extremity, 
or shortening of the lower extremity of 31/2 inches (8.9 cms.) or 
more, will be taken as loss of use of the hand or foot involved.  
Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent foot drop, accompanied by characteristic 
organic changes including trophic and circulatory disturbances 
and other concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.

As such, the Board must consider not only the date of receipt of 
the Veteran's claim (even if accepting there was an informal 
claim), but also when entitlement arose.  The effective date is 
determined by the later of the two; and although it is possible 
they could coincide (be the same date), they are not necessarily 
synonymous.

With respect to the phrase "the date entitlement arose", the 
regulation has not defined that term.  However, in McGrath v. 
Gober, 14 Vet. App. 28, 35 (2000), the Court stressed what this 
phrase does not mean.  The Court found that the date evidence is 
submitted or received is sometimes ultimately insignificant when 
considering the effective date of an award.



In McGrath, the Board had found the earliest date that a VA 
examiner had diagnosed posttraumatic stress disorder (PTSD) as 
"the date entitlement arose" and used that date, rather than an 
earlier date of receipt of a pending claim (a claim that had 
remained pending for over 20 years), as the effective date.  
The Board infers from this that the date entitlement arose is not 
meant to be the date of an examination, rather, the date that VA 
received the pending claim for PTSD, especially where VA had 
simply failed to address the claim for several years.

This conclusion is borne out in Lalonde v. West, 12 Vet. App. 377 
(1999), where the Court also stressed that the effective date for 
an award of service connection is not based on the earliest 
medical evidence demonstrating a causal connection, but instead 
on the date of the claim for service connection.  In that case, 
the "date entitlement arose" referred to the date of enactment 
of 38 U.S.C.A. § 1110 authorizing compensation for any service-
connected disability.

Turning back now to the facts of this particular case, the Board 
finds that the evidence did not demonstrate the Veteran's lower 
extremity impairment equated to actual loss of use of his lower 
extremities or feet prior to August 8, 1996.  Having locomotion 
difficulties before then, such as when ambulating 
(as evidenced by his use of crutches), while very significant, 
was not also tantamount to saying he had lost all use of his 
lower extremities and feet.  Indeed, as already explained, to the 
extent his low back disability may have been causing neurological 
impairment in his lower extremities even before August 8, 1996, 
dating back to his 1993 claim, this could have been considered in 
assigning a rating under the former version of DC 5293 that was 
then in effect for IVDS (i.e., DDD).  If fact, the highest 
possible rating of 60 percent under this former code, if the IVDS 
was pronounced, specifically contemplated there would be 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, with little intermittent relief.



It was not until the revisions to DC 5293, initially in October 
2002 and again in October 2003 (which additionally resulted in 
the renumbering of this DC to 5243), that VA began assigning 
separate ratings for the neurological and orthopedic 
manifestations of a low back disability - such as under DC 8520 
for complete or incomplete paralysis of the sciatic nerve.  If 
incomplete, it must determined whether it is "mild, moderate, 
moderately severe, or severe.  And if complete, the foot dangles 
or drops, there is no active movement possible of the muscles 
below the knee, or flexion of the knee is weakened or (very 
rarely) lost.

Changes such as these to the applicable regulation, if more 
favorable to the claim, generally only may be applied 
prospectively (not retroactively), unless expressly indicated.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).  See also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); Dudnick v. 
Brown, 10 Vet. App. 79 (1997).

Here, looking back in time, it was not until the private 
examination conducted on August 8, 1996, that it was confirmed 
the Veteran was unable to stand or balance himself without aid.  
Given his ability to ambulate prior to then, albeit limited and 
only apparently with the help of crutches, means it was only as 
of August 8, 1996, that he effectively had lost all use of his 
lower extremities.  So this marks the earliest possible effective 
date of the later grants inasmuch as that was when his 
entitlement to compensation for his additional disability arose.




ORDER

An earlier effective date of August 8, 1996, is granted for the 
award of service connection for loss of use of the lower 
extremities secondary to the 
service-connected DDD and strain of the lumbosacral spine, 
subject to the statutes and regulations governing the payment of 
VA compensation.

An earlier effective date of August 8, 1996, also is granted for 
SMC based on loss of use of the feet, also subject to the 
statutes and regulations governing the payment of VA 
compensation.


REMAND

As already alluded to, in a May 2009 decision, a temporary total 
rating was granted for impotence effective from October 21, 2008 
to December 1, 2008.  Also granted was a higher level of SMC 
based on the need for aid and attendance with an additional 
service-connected disability independently rated with a 100 
percent evaluation and receipt of SMC based on loss of use of a 
creative organ, also from October 21, 2008, to December 1, 2008.

In June 2009, the RO additionally determined that new and 
material evidence had not been received to reopen a claim for 
cervical laminectomy and fusion.  The noncompensable evaluation 
for the impotence, upon termination of the temporary total 
rating, was confirmed.  The Veteran was notified in July 2009.  

In a statement received later in July 2009, in response, the 
Veteran explained that he disagreed with the effective date 
assigned for his impotence and LOU of a creative organ.  So his 
statement must be accepted as a timely NOD with those 
determinations.  38 C.F.R. § 20.201.  See also Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).  The RO has not 
provided him a SOC concerning these additional claims, however, 
nor has he been given an opportunity in response to perfect his 
appeal to the Board regarding these additional issues.  38 C.F.R. 
§ 20.200.

In this circumstance, the Board must remand these claims to the 
RO, rather than merely refer them.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

Send the Veteran a SOC concerning his 
additional claims for earlier effective dates 
for the temporary total rating for his 
impotence and a higher level of SMC based on 
the need for aid and attendance with an 
additional service-connected disability 
independently rated with a 100 percent 
evaluation and receipt of SMC based on 
loss of use of a creative organ.  Advise him 
that he still needs to file timely 
substantive appeals (VA Form 9 or equivalent 
statement) in response to the SOC to perfect 
the appeals to the Board concerning these 
additional claims.  38 C.F.R. §§ 20.200, 
20.302(b).  If, and only if, he perfects 
timely appeals of these additional claims 
should they be returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


